Citation Nr: 1532115	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-14 395A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for supraventricular arrhythmia.  

3.  Entitlement to special monthly compensation based on a spouse's need for aid and attendance from another person.

4.  Entitlement to an effective date prior to March 22, 2012, for the grant of service connection for PTSD.  

5.  Entitlement to an effective date prior to April 29, 2013, for the grant of service connection for supraventricular arrhythmia.  

6.  Entitlement to service connection for congestive heart failure.  

7.  Entitlement to an initial rating in excess of 20 percent for left lower extremity polyneuropathy affecting the anterior crural nerve.

8.  Entitlement to an initial rating in excess of 20 percent for right lower extremity polyneuropathy affecting the anterior crural nerve.

9.  Entitlement an increased rating for left upper extremity polyneuropathy, currently rated as 20 percent disabling.    

10.  Entitlement to an increased rating for right upper extremity polyneuropathy, currently rated as 20 percent disabling.  

11.  Entitlement to an increased rating for left lower extremity polyneuropathy affecting the sciatic nerve, currently rated as 20 percent disabling.  

12.  Entitlement to an increased rating for right lower extremity polyneuropathy affecting the sciatic nerve, currently rated as 20 percent disabling.  

13.  Entitlement to service connection for a right hip disability.  

14.  Entitlement to service connection for a lumbosacral spine disability.  

15.  Entitlement to service connection for shingles.  

16.  Entitlement to an effective date prior to December 6, 2013, for the grant of service connection for left lower extremity polyneuropathy affecting the anterior crural nerve.

17.  Entitlement to an effective date prior to December 6, 2013, for the grant of service connection for right lower extremity polyneuropathy affecting the anterior crural nerve.

18.  Entitlement to an effective date prior to December 6, 2013, for the grant of a 20 percent rating for left upper extremity polyneuropathy.

19.  Entitlement to an effective date prior to December 6, 2013, for the grant of a 20 percent rating for right upper extremity polyneuropathy.

20.  Entitlement to an effective date prior to December 6, 2013, for the grant of a 20 percent rating for left lower extremity polyneuropathy affecting the sciatic nerve.

21.  Entitlement to an effective date prior to December 6, 2013, for the grant of a 20 percent rating for right lower extremity polyneuropathy affecting the sciatic nerve.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In a January 2011 rating decision, the claim for entitlement to service connection for congestive heart failure was denied.  In an October 2013 rating decision, the claim for entitlement to service connection for PTSD was granted and a 10 percent rating was assigned effective March 22, 2012; the claim for entitlement to service connection for supraventricular arrhythmia was granted and assigned a 10 percent rating effective April 29, 2013; and the claim for entitlement to special monthly compensation based on a spouse's need for aid and attendance from another person was denied.  In a May 2014 rating decision, the claims for entitlement to service connection for left and right lower extremity polyneuropathy affecting the anterior crural nerve were granted and each assigned 20 percent ratings effective December 6, 2013, and the claims for increased ratings for left and right upper extremity polyneuropathy were each assigned 20 percent ratings effective December 6, 2013, the claims for increased ratings for left and right lower extremity polyneuropathy affecting the sciatic nerve were each assigned 20 percent ratings effective December 6, 2013, and the claims for entitlement to service connection for a right hip disability, a lumbosacral spine disability, and shingles were denied.   

The claims of entitlement to increased initial ratings and an effective date prior to December 6, 2013, for the grant of service connection for left and right lower extremity polyneuropathy affecting the anterior crural nerve; entitlement to increased ratings and an effective date prior to December 6, 2013, for the grant of a 20 percent rating for left and right upper extremity polyneuropathy; entitlement to increased ratings and an effective date prior to December 6, 2013 for left and right lower extremity polyneuropathy affecting the sciatic nerve; and the claims of entitlement to service connection for a right hip disability, a lumbosacral spine disability, and shingles being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

2.  The Veteran's supraventricular arrhythmia has most nearly approximated more than four episodes per year of paroxysmal atrial fibrillation.   

3.  The Veteran's spouse is not shown to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; to be a patient in a nursing home; to be bedridden; or to otherwise have a factual need for aid and attendance.

4.  A claim of entitlement to service connection for PTSD was denied by a rating decision dated in November 2001.  The Veteran did not appeal the decision.

5.  On March 22, 2012, the Veteran sought to reopen the claim of service connection for PTSD.  

6.  The RO awarded service connection for PTSD in an October 2013 rating decision and assigned a 10 percent disability rating with an effective date of March 22, 2012, the date the application to reopen the claim for service connection for PTSD was received.  

7.  The Veteran's claim for service connection for supraventricular arrhythmia was received on April 29, 2013.

8.  Prior to April 29, 2013, VA did not receive or otherwise possess any document that can reasonably be construed as a formal or informal claim for VA benefits for supraventricular arrhythmia.

9.  The claims file is void of any competent evidence linking diagnosed congestive heart failure to the Veteran's active service, including his presumed exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  Criteria for a rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2014).

2.  Criteria for a rating of 30 percent for supraventricular arrhythmia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7010 (2014).  

3.  Criteria for entitlement to special monthly compensation based on a spouse's need for aid and attendance from another person have not been met.  38 U.S.C.A. §§ 1114, 1115 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).

4.  Criteria for an effective date prior to March 22, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  Criteria for award of an effective date prior April 29, 2013, for the grant of service connection for supraventricular arrhythmia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

6.  Criteria for service connection for congestive heart failure have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided. Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, despite the claim having been appealed several times.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  It is noted that the Veteran's representative in his notice of disagreement does include a section entitled "Examination-inadequate" but a plain reading of this section reveals that it is generic, stating only that an adequate examination must be provided, and does not provide any actual allegation that any examination of the Veteran was provided was anything but fully adequate. 

While a VA medical opinion was not provided with regard to the issue of aid and attendance of the Veteran's spouse, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that his spouse requires the aid and attendance of another person.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet  App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.    38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

Historically, the Veteran filed a claim of entitlement to service connection for PTSD that was received in March 2012.  As noted, in an October 2013 rating decision, a rating of 10 percent was granted under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 22, 2012, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued. 

A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.)  Id.  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

VA treatment reports dated in March 2012 reflect that the Veteran was seen for depression, PTSD, anger, and guilt.  Mental status evaluation revealed that the Veteran was casually dressed and cooperative with good eye contact.  His mood was dysthymic and his affect was reported to be full and flat.  His speech was of normal rate and volume.  His thought process was linear and logical.  He denied delusions and hallucinations but endorsed nightmares, excessive guilt, hopelessness, and helplessness.  He was noted to be somnolent but he was oriented in four spheres with no gross memory problem.  He was assessed as low risk for suicide and homicide.  He was assessed with recurrent severe major depression and PTSD and assigned a GAF score of 45.  In April 2012, the Veteran reported major issues with trust of others.  He denied suicidal feelings and he indicated that he had stress due to dealing with his wife's health issues and raising his grandchildren.  He was noted to have retired in March 2012 and felt relief from not having the demands of the job.  He was noted to tolerate Citalopram.  His PTSD symptoms included anxiety and lack of trust.  Mental status evaluation revealed that he was well-nourished and casually but neatly dressed.  He was cooperative and calm with good eye contact.  His mood was euthymic.  He had a full range of affect which was congruent with his mood.  His speech was of normal rate and volume with good spontaneity.  His thought process was linear and he denied delusions or hallucinations but endorsed paranoia.  He was alert and oriented in four spheres with no gross memory problem.  He was assessed as low risk for suicide and homicide.  He was assessed with PTSD and assigned a GAF score of 58.  In May 2012, the Veteran was noted to be calm.  Mental status evaluation revealed that he was casually dressed and cooperative with good eye contact.  His mood was dysthymic and his affect was full and flat.  His speech was of normal rate and volume and his thought process was linear and logical.  He denied delusions and hallucinations but he endorsed nightmares, excessive guilt, hopelessness, and helplessness.  He was alert and oriented in four spheres with no gross memory problems.  He was assessed as low risk for suicide and homicide.  He was assessed with recurrent severe major depression and PTSD and assigned a GAF score of 55.  In August 2012, the Veteran was reported to be calm and casually dressed.  He was cooperative with good eye contact and a dysthymic mood.  His affect was full and flat.  His speech was of normal rate and volume.  His thought process was linear and he denied delusions and hallucinations but endorsed nightmares, excessive guilt, hopelessness, and helplessness.  He was alert and oriented in four spheres with no gross memory problems.  He was assessed as low risk for suicide and homicide.  He was assessed with recurrent severe major depression and PTSD and assigned a GAF score of 55.  Later in August 2012, the Veteran was noted to be fighting the after effects of zoster.  He reported chronic fatigue and he took long naps and lost sleep at night because he fell asleep in the afternoon.  He reported that his mood was good.  Mental status evaluation revealed that he was cooperative and calm with good eye contact, his mood was euthymic, and he had a full range of affect which was congruent with his mood.  His speech was of normal rate and volume with good spontaneity.  His thought process was linear and he denied delusions and hallucinations but endorsed intrusive thoughts.  He was alert and oriented in four spheres with no gross memory problems and good insight and judgment.  He was assessed as low risk for suicide and homicide.  He was assessed with PTSD with depression and assigned a GAF score of 65.  In October 2012, the Veteran was noted to be anxious.  Mental status examination revealed that he was dressed casually and he was cooperative with good eye contact.  His mood was anxious and his affect was congruent with his mood.  His speech was of normal rate and volume.  His thought process was linear and logical.  He denied delusions and hallucinations but endorsed nightmares, excessive guilt, hopelessness, and helplessness.  He was alert and oriented in four spheres with no gross memory problem.  He was assessed as low risk for suicide and homicide.  He was assessed with recurrent severe major depression and PTSD and assigned a GAF score of 45.  In November 2012, the Veteran was noted to be calm.  Mental status examination revealed that he was dressed casually and he was cooperative with good eye contact.  His mood was dysthymic and his affect was congruent with his mood.  His speech was of normal rate and volume.  His thought process was linear and logical.  He denied delusions and hallucinations but endorsed nightmares and hopelessness.  He was alert and oriented in four spheres with no gross memory problems.  He was assessed as low risk for suicide and homicide.  He was assessed with recurrent severe major depression and PTSD and assigned a GAF score of 45.  

At an October 2013 VA examination, the Veteran was diagnosed with chronic mild PTSD.  The Veteran reported that he had been married for forty-seven years and had two grown children.  He reported that he worked in a variety of fields following service with his last job lasting twenty-three years as an outpatient nurse at VA until he retired in 2010 due to heart trouble and shingles.  The examiner noted that the Veteran was hospitalized in December 2011 when he had an episode of depression which resolved when he was started on Citalopram.  The Veteran reported that his PTSD symptoms included anxiety and chronic sleep impairment.  On mental status examination there was no impairment in thought processes or communication and no delusions or hallucinations.  He had good eye contact, appropriate behavior, and a euthymic mood.  There were no homicidal or suicidal thoughts, ideations, plans, or intent.  The Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time. There was no evidence of memory loss or impairment.  There was no obsessive or ritualistic behavior noted.  His rate and flow of speech was within normal limits and logical.  He had no history of panic attacks.  The examiner indicated that the Veteran had a history of depression with onset due to situational stressors in 2011 but he was on medication and the depression was in remission.  The examiner indicated that the Veteran's PTSD symptoms were mild and chronic.  He indicated that the Veteran had no impairment of impulse control but he had sleep impairment marked by difficulty staying asleep at night.  The Veteran reported that he woke during the night, read a book, then went back to sleep for a total of six hours of sleep per night.  The examiner also noted that the Veteran had a single episode of major depression which was unrelated to military service in 2011 when he lost his home in a mortgage Ponzi scheme and his wife was diagnosed with cancer (currently in remission).  He was started on Citalopram at that time and the depression had been in remission since he began medication.  The examiner assigned a GAF score of 63 and noted that the Veteran's PTSD symptoms were mild and he was functioning pretty well and had some meaningful interpersonal relationships.  The examiner indicated that the Veteran's depression was attributable to major depression and his anxiety and sleep disorder were due to PTSD.  The examiner noted that the Veteran did not have a problem with drug or alcohol abuse or inappropriate behavior.  He indicated that the Veteran had never been treated for PTSD.  He indicated that the Veteran's treatment for depression was nonservice connected and medication stabilized the depression.  He indicated that the Veteran's social functioning was mildly impaired by social withdrawal and his employment was not impacted by psychiatric issues.  The examiner noted that the Veteran had successful careers in several fields after service.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

Having reviewed the complete record, the Board finds that resolving reasonable doubt in favor of the Veteran, the evidence warrants a grant of a 30 percent rating for PTSD.  The medical evidence, consisting of VA treatment reports and a VA examination report, demonstrates findings consistent with depressed mood, anxiety, suspiciousness, chronic sleep impairment, and flattened affect at times.  However, the Veteran's disability is not shown to have been manifested by occupational and social impairment with reduced reliability and productivity, with occupational and social impairment, with deficiencies in most areas, or with total social and occupational impairment.

Looking to the Veteran's psychiatric symptoms, the Board does not believe that they have been consistent with a rating in excess of 30 percent.  While the Veteran's affect at time has been described as flat, the Veteran has not experienced circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-term and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationship.  The Veteran has also not demonstrated other symptomatology that is not listed by the schedular rating criteria, but which would be comparable with a rating higher than 30 percent.  The VA examiner found the Veteran's symptoms to be mild and he indicated that the Veteran was functioning "pretty well with some meaningful personal relationships."  

Moreover, while the Veteran is currently unemployed, he was noted to have had a successful career in multiple fields and he retired due to health issues other than his PTSD. The VA examiner specifically found that the Veteran's employment was not impacted by psychiatric issues.  The evidence also indicates that the Veteran had been married for almost fifty years.  While he was noted to be socially withdrawn at times, the VA examiner noted that his functioning was only mildly impaired.  It is noted that the 30 percent rating that is being assigned contemplates some social impairment.  As such, the Board finds that occupational and social impairment with reduced reliability and productivity has not been shown by the medical evidence of record.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 45 to 65 which are representative of mild to serious symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not support more than moderate symptomatology which is contemplated by a 30 percent rating.  Even when the Veteran was assigned scores as low as 45, his symptomatology was similar to that found at the times he was assigned higher GAF scores.  

Additionally, it is noted that the Veteran's psychiatric picture was most severe just before he filed his claim, as he was dealing with a number of personal issues that were unrelated to his military service, including losing his house and having his wife diagnosed with cancer.  It appears that these events caused a period of temporary depression which quickly abated once the Veteran began treatment and medication at VA.  The primary argument that was advanced by the Veteran's representative in August 2014 for why a higher rating was warranted was that the Veteran had been suicidal in 2011.  However, as noted these psychiatric symptoms occurred prior to a claim being filed, and there is no indication that the Veteran remained suicidal at any point during the course of his appeal.  

It is noted that in reaching this decision, the Board is fully familiar with the holding of Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), but concludes that it is not applicable to 38 C.F.R. § 4.130, DC 9411, as Diagnostic Code 9411 is clearly distinguishable from the Diagnostic Code that was at issue in Jones.

In Jones, the Diagnostic Code on appeal was DC 7319 which makes no mention of medication at all at any disability rating.  This was important the Court explained because other Diagnostic Codes did specifically included references to medication, suggesting that if Congress or VA wanted to allow for consideration of medication, they could.  One of the examples the Court provided of a Diagnostic Code that allowed consideration of medication was 38 C.F.R. § 4.71a, Diagnostic Code 5025 addressing fibromyalgia, which, similar to DC 9411, provides a 10 percent rating when continuous medication is required for control.  Of note, ratings in excess of 10 percent for fibromyalgia do not mention medication, similar once again to DC 9411.  Yet, the Court made no significance of this fact, such as by suggesting for example that the ameliorative effect medication could only be considered at the 10 percent level.  See Jones, at 61-63.  As such, because Diagnostic Code 9411 expressly discusses the possibility that medication improves psychiatric symptomatology, the Diagnostic Code authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  Therefore, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the Veteran's disability level.  

Such reasoning makes sense, as the intent of the rating schedule is to compensate for impairment in functioning. See 38 C.F.R. § 4.1.  If the medication is able to enhance functioning, the Veteran is effectively more functional. 

By the time the Veteran underwent his VA examination in 2013, his psychiatric symptomatology was found to be mild, and arguably not even supportive of the 30 percent rating that is being assigned.  

The Board has considered whether staged ratings are appropriate, but concludes that the Veteran's psychiatric symptomatology was most severe prior to his filing a claim and that the symptomatology was effectively reduced by treatment and medication shortly after the Veteran's claim was received.  Moreover, the 30 percent rating that is being assigned is the result of resolving reasonable doubt in the Veteran's favor, such that to stage the rating would likely result in a reduced rating going forward.
 
Consequently, the Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 30 percent rating.

Accordingly, the Board finds that the criteria for a rating of 30 percent for the Veteran's PTSD have been met.

B.  Supraventricular Arrhythmia

Historically, the Veteran filed a claim of entitlement to service connection for atrial fibrillation in April 2013.  In an October 2013 rating decision, service connection for supraventricular Arrhythmia was granted, and a rating of 10 percent was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7010, effective April 29, 2013, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued. 

Diagnostic Code 7010 pertains to supraventricular arrhythmias.  Under this diagnostic code, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other SVT documented by ECG or Holter monitor.  A maximum 30 percent evaluation is assigned for paroxysmal atrial fibrillation or other SVT, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

VA treatment reports reflect that the Veteran was diagnosed with atrial fibrillation with rapid ventricular response in February 2013.   

At a VA examination in October 2013, the Veteran was diagnosed with supraventricular arrhythmia.  The Veteran reported that he was diagnosed with atrial fibrillation when he got short of breath and had chest pain.  He went to the emergency room and was found to have atrial fibrillation for which he was prescribed Beta Blockers.  He reported experiencing paroxysmal fibrillation once per week.  The Veteran was noted to take Metoprolol and Dabigatran Etexilate for control of his heart condition.  The examiner indicated that the Veteran had a cardiac arrhythmia consisting of atrial fibrillation intermittently (paroxysmal).  The examiner indicated that the Veteran had more than four episodes of paroxysmal atrial fibrillation in the past twelve months.  The Veteran reported that he got short of breath with bounding pulsations in his temporal area.  The examiner indicated that the Veteran's heart disability did not impact his ability to work.   

Having reviewed the complete record, the Board finds that the evidence warrants a grant of a 30 percent rating for supraventricular arrhythmia.  The Veteran is competent to report the symptoms of paroxysmal atrial fibrillation.  Moreover, the VA examiner indicated that the Veteran had more than four episodes of paroxysmal atrial fibrillation in a one year period.  Consequently, the Veteran's supraventricular arrhythmia warrants a 30 percent rating.  This is the maximum schedular rating available for this disability.  

C.  Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported PTSD symptoms and symptoms of supraventricular arrhythmia are contemplated by the rating criteria for each disability.  The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability is in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.
The Board also notes, that nothing unique or unusual has been alleged with regard to the Veteran's supraventricular arrhythmia.  Moreover, even if it were argued that the supraventricular arrhythmia was not reasonably described by the schedular rating criteria, none of the hallmark factors of an extraschedular rating are present.  That is, the Veteran has not been hospitalized for his supraventricular arrhythmia and it has not been shown to cause marked interference with employment, as the VA examiner specifically concluded that the Veteran's heart disability did not impact his ability to work.   

Thus, the Board finds that the ratings assigned reasonably describe the Veteran's disabilities at issue.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable on account of his service connected disabilities nor have the examiners of record indicated such.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected PTSD or supraventricular arrhythmia. 

III.  Aid and Attendance

Any Veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 38 C.F.R. § 3.351(a)(2), this special monthly compensation (SMC) is payable to a Veteran by reason of the spouses' need for aid and attendance. 

Here, the Veteran had a combined disability rating during the relevant appeal period that ranged from 60 to 90 percent.  Therefore, he meets the initial requirements for this provision.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for determining whether such need exists are set forth under 38 C.F.R. § 3.351(c).  The criteria include consideration of whether the spouse is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or, whether the spouse is a patient in a nursing home because of mental or physical incapacity; or, whether the spouse has a factual need for aid and attendance.  38 C.F.R. § 3.351(c). 

In determining whether there is a factual need for regular aid and attendance, the following will be considered: whether the spouse is unable to dress or undress herself, or to keep herself ordinarily clean and presentable; whether the spouse requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; whether the spouse is unable to feed herself through loss of coordination of upper extremities or through extreme weakness; whether the spouse is unable to attend to the wants of nature; or, whether the spouse's incapacity requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function that the spouse is unable to perform should be considered in connection with her disability as a whole.  It is only necessary that the evidence establish that the spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.

To support his claim for aid and attendance for his spouse the Veteran submitted no medical evidence.  The only evidence to support the claim is a May 2014 statement from the Veteran's representative which indicates that the Veteran's spouse lost her right leg to osteosarcoma and her leg is marred by Methicillin-resistant Staphylococcus aureus (MRSA).  The statement indicated that the Veteran's spouse is unable to walk without severe pain and cannot care for herself.  The statement notes that the Veteran assists his spouse with bathing and dressing as well as other daily routine activities such as cooking, cleaning, laundry, and other household responsibilities because she is unable to do so.  The representative reported that the Veteran would submit medical records to illustrate the nature of his spouse's condition.  As noted, to date no records were submitted nor were any medical releases provided to VA so that the records could be requested.  

The above evidence indicates that the Veteran's spouse lives at home.  Thus, she is not a patient in a nursing home.  Also, there is no indication that she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  There is also no indication that she is bedridden.  While the Veteran's representative has stated that the Veteran must assist his spouse with bathing and dressing, there is simply no medical evidence to support his contention.  Neither the Veteran nor his representative has submitted any medical evidence to substantiate any of the claimed disabilities of the Veteran's spouse.  As noted, aside from the statement from the Veteran's representative, there is no evidence to support the claim for aid and attendance for the Veteran's spouse.  For these reasons, the Veteran's spouse is not shown to have a factual need for aid and attendance and the claim must be denied.

IV.  Service Connection

The Veteran contends that he has congestive heart failure as a result of exposure to Agent Orange.  

For historical purposes, the Veteran's submitted a claim of entitlement to service connection for congestive heart failure due to exposure to Agent Orange in April 2010.  The claim of service connection for congestive heart failure was denied in a January 2011 rating decision.  The Veteran disagreed with the denial and this appeal ensued. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b).

If a Veteran is presumed to have been exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran's DD-214 reflects service in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, and he is therefore presumed to have been exposed to herbicides during such service.   However, as noted above, congestive heart failure is not a condition which has been presumptively linked to herbicide exposure.  It is noted that ischemic heart disease is presumptively connected, but the medical evidence of record does not show ischemic heart disease. 

A review of the Veteran's service treatment records does not reflect any complaints, findings, or treatment for congestive heart failure.  The Veteran's June 1972 separation examination reveals a normal clinical evaluation of the Veteran's heart.  

Post-service treatment records from private providers and VA do not reflect a diagnosis of or treatment for congestive heart failure.  In February 2013, VA treatment reports specifically note that the Veteran does not have congestive heart failure.  

In an April 2011 VA hypertension examination, the examiner noted that the Veteran had reported a history of coronary artery disease, but the examiner indicated that such a report was not supported by the history at a 1994 cardiac catheterization.

At a VA cardiac examination in October 2013, the Veteran was diagnosed with supraventricular arrhythmia.  The examiner specifically indicated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease and the examiner indicated that the Veteran did not have congestive heart failure.  

In this case, there is no evidence to establish the presence of congestive heart failure or ischemic heart disease during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The best evidence at this time simply fails to establish the current presence of congestive heart failure.  As noted above, the Veteran is in receipt of service connection for supraventricular arrhythmia.  There is no other evidence of record indicating treatment for or a diagnosis of congestive heart failure or ischemic heart disease during a period of active military service or since that time. Consequently, entitlement to service connection for congestive heart failure is denied.

V.  Earlier Effective Dates

A.  PTSD

The Veteran's representative contends that the Veteran's service-connected PTSD warrants an effective date in 2001, the date the Veteran initially filed a claim for service connection for PTSD.  Specifically, he contends that the regulations pertaining to PTSD made it less burdensome for a combat veteran to prove PTSD stressors and the Veteran should be awarded an earlier effective date due to the change in regulations.  

The Veteran submitted his original claim of entitlement to service connection for PTSD in October 2000.  The Veteran's claim was denied in November 2001.  The basis for the denial was that the Veteran did not provide a statement of stressors or medical evidence supporting a diagnosis of PTSD.  He did not file an appeal of that decision or submit new and material evidence within a year of the rating decision and the rating decision became final.  

On March 22, 2012, the Veteran submitted a claim of entitlement to service connection for PTSD.  The claim for PTSD was granted in an October 2013 rating decision and an effective date of March 22, 2012, was assigned.  

The Veteran's representative submitted a notice of disagreement with the effective date for service connection in December 2013.  The representative stated that the effective date should be the date of the original claim.

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii); Nelson v. Principi, 18 Vet. App. 407 (2004); Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 245 (2002); Lapier v. Brown, 5 Vet. App. 215 (1993).

The Veteran was originally denied service connection for PTSD in November 2001.    He did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  Therefore, new and material evidence was required to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Applicable regulations provide that a claim may be either a formal or informal written communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A claim, whether formal or informal, must be in writing to be considered a claim or application for benefits.   Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).    The statute mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  The mere presence of a diagnosis of a specific disorder in a VA medical report does not establish an intent on the part of a veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32 (1998).

38 C.F.R. § 3.156(c)(1) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."   
In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."  Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

In this case, the evidence of record shows that the Veteran was denied service connection for PTSD in November 2001, and he did not appeal that decision.  There is no communication within one year of his notification of that denial that expressed disagreement and an intent to appeal that decision to constitute a notice of disagreement.  38 C.F.R. § 20.302.  

The Veteran's current claim was submitted on March 22, 2012 and service connection was granted as of that date.  In regard to this claim, the Veteran was afforded the earliest possible effective date.  His initial claim was denied in November 2001 and he failed to appeal.  The Veteran submitted his current claim on March 22, 2012, and that March 22, 2012, communication is the earliest written communication of record subsequent to the final November 2001 denial which could constitute a claim to reopen the previously disallowed claim.  

With regard to the argument that the effective date for service connection for PTSD should be the date of the original claim based on a change in regulations, the change in regulation is not relevant in this case.  The basis of the previous denial was a finding of no current diagnosis of PTSD and no stressor statement upon which to base a diagnosis of PTSD.  While the VA treatment records reflect a diagnosis of PTSD prior to the effective date assigned in this case, the fact remains that the Veteran failed to submit a claim for benefits until March 22, 2012, the effective date of service connection in this case.  

Therefore, the Board finds that there is no legal basis to establish an earlier effective date.  The effective date can be no earlier than the date of the claim to reopen.  The Board points out that the claim to reopen was dated March 22, 2012, the effective date of service connection.  The preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

B.  Supraventricular Arrhythmia

Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date for an award of direct service connection (received more than a year after discharge) will be the date of receipt of the claim, or the date entitlement arose, whichever is later.   See 38 C.F.R. § 3.400(b)(2).  

On April 29, 2013, approximately forty-one years after separating from service, the Veteran's representative submitted a statement indicating that the Veteran was diagnosed with atrial fibrillation at VA.  This document represents that date that the Veteran first filed a claim for supraventricular arrhythmia (claimed as atrial fibrillation).  As noted, the Veteran was granted service connection for supraventricular arrhythmia and assigned a 10 percent rating effective April 29, 2013.  The Veteran disagreed with the rating and effective date assigned.  As noted above, the Board herein grants a rating of 30 percent for this disability.  The Veteran has provided no argument for his claim for an earlier effective date.  

No earlier document is of record that might be interpreted as a formal or informal claim for supraventricular arrhythmia.  In August 1984, the Veteran submitted a VA Form 21-526 Veteran's Application for Compensation and Pension.  This document constitutes a formal claim for benefits.  However, the only disability listed on this form is a right knee disability.  In October 2000, the Veteran submitted a VA Form 21-526 Veteran's Application for Compensation and Pension.  This document constitutes a formal claim for benefits.  However, the only disabilities listed on this form are PTSD, jungle rot of the hands and feet, a knee injury, Agent Orange exposure, and "teeth pulled aboard ship."  In February 2006, the Veteran submitted a VA Form 21-4138.  This document constitutes an informal claim for benefits.  However, the only disability listed on the form was a claim of entitlement for a right knee disability with rheumatoid arthritis.  In November 2007, the Veteran submitted a VA Form 21-4138.  This document constitutes an informal claim for benefits.  However, the only disability listed on the form was a claim of entitlement for diabetes mellitus secondary to Agent Orange exposure.  In April 2010, the Veteran submitted a VA Form 21-4138.  This document constitutes an informal claim for benefits.  However, the only disability listed on the form was a claim of entitlement for congestive heart failure due to Agent Orange exposure.  Finally, in May 2012, the Veteran submitted a VA Form 21-526b.  This constitutes a formal claim for benefits.  However, the only disability listed on the form was a claim for service connection for PTSD.  The Veteran also indicated that he wanted to file a claim for additional benefits because his spouse was seriously disabled.  

As noted, neither the Veteran nor his representative has submitted any argument with regard to why an earlier effective date is warranted.  The Veteran did not specifically raise a formal or informal claim for benefits until April 29, 2013, when his representative submitted a statement indicating that the Veteran had been diagnosed with atrial fibrillation at VA in February 2013.  As such, there is no evidence or allegation suggesting that he tried to file a claim for service connection prior to April 2013.  

There is similarly no indication that the Veteran ever filed a claim within a year of separation.  As noted, the Veteran separated from service in 1972 and his claim for service connection for a psychiatric disability was not received until 2013.  As discussed, no earlier document can be construed as an informal claim.  

VA regulations direct that effective date is the latter of the date of receipt of the claim and the date entitlement arose.  VA treatment records dated prior to April 2013 reference a diagnosis of atrial fibrillation in February 2013.  However, it is clear in the regulations that service connection for an original claim shall not be earlier than the date of receipt of the application.  In this case, the earliest date an informal claim for benefits was received was on April 29, 2013, the effective date of service connection.  As such, the criteria for an earlier effective date for the grant of service connection for supraventricular arrhythmia have not been met, and the Veteran's claim is accordingly denied.


ORDER

An initial rating of 30 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating of 30 percent for supraventricular arrhythmia is granted, subject to the laws and regulations governing the award of monetary benefits.   

Special monthly compensation based on a spouse's need for aid and attendance from another person is denied.

An effective date prior to March 22, 2012, for the grant of service connection for PTSD is denied.  

An effective date prior to April 29, 2013, for the grant of service connection for supraventricular arrhythmia is denied.  

Service connection for congestive heart failure is denied.  


REMAND

In March 2015, the Veteran's representative expressed disagreement with a May 2014 rating decision which granted claims for service connection for left and right lower extremity polyneuropathy affecting the anterior crural nerve, assigning each 20 percent ratings effective December 6, 2013, and granted claims for increased ratings for left and right upper extremity polyneuropathy and claims for increased ratings for left and right lower extremity polyneuropathy affecting the sciatic nerve, and denied claims of entitlement to service connection for a right hip disability, a lumbosacral spine disability, and shingles.  However, to date a statement of the case (SOC) has not been issued.  This should be done.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues  of entitlement increased initial ratings and an effective date prior to December 6, 2013, for the grant of service connection for left and right lower extremity polyneuropathy affecting the anterior crural nerve; entitlement to increased ratings and an effective date prior to December 6, 2013, for the grant of a 20 percent rating for left and right upper extremity polyneuropathy; entitlement to increased ratings and an effective date prior to December 6, 2013 for left and right lower extremity polyneuropathy affecting the sciatic nerve; and entitlement to service connection for a right hip disability, a lumbosacral spine disability, and shingles.   The Veteran and his representative should be informed of the period of time within which a substantive appeal must be filed to perfect the appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


